Citation Nr: 1704732	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to October 5, 2011 and in excess of 30 percent from October 5, 2011, for left mandibular angular fracture with temporomandibular joint dysfunction (TMJ) (left jaw disability).

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Army from October 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Although the Veteran had requested a Board videoconference hearing with his formal appeal, and was subsequently scheduled for such a hearing in July 2014, for reasons addressed further below, he did not appear.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

As discussed above, the Veteran failed to appear for his scheduled July 2014 Board hearing.  However, notice of this hearing was returned as undeliverable, and was sent to an address that conflicts with the Veteran's current address as listed in his electronic claims file.  The Veteran was also previously scheduled to attend a DRO hearing in December 2013, but the notice was also returned as undeliverable and was sent to an address that conflicts with the Veteran's current address as listed in his electronic claims file.  The Veteran also failed to appear for the schedule DRO hearing.  However, VA was notified of the Veteran's current incarceration in January 2015.  The Veteran's incarceration is noted to have begun in June 2014.

Pursuant to 38 C.F.R. § 3.103 (c)(1), a claimant is entitled to a hearing at any time on any issue.  There is no indication that the Veteran intended to withdraw his request for a hearing, as the Board sent the Veteran two hearing clarification letters in November 2016 and January 2017.  See 38 C.F.R. § 20.704 (e).  With regard to VA's duty to assist, incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has also specifically advised that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.; see Narron v. West, 13 Vet. App. 223 (1999).  Moreover, the Veterans Benefits Administration Adjudication Procedures Manual (VBA Manual) specifically notes that while Veterans are expected to appear on the date and time of a scheduled hearing, exceptions are made when there are extenuating circumstances such as hospitalization or incarceration.  See M-21, Part I, Ch. 4, sec. 1.q.  Furthermore, relevant to the circumstances in this case, 38 C.F.R. § 20.700 permits for electronic hearings where "suitable facilities and equipment are available . . ." and states that "any such hearing will be in lieu of a hearing held by personally appearing before . . . the Board."  38 C.F.R. § 20.700 (e).

Accordingly, the Board finds that the case must be remanded to determine whether the Veteran's DRO and Board hearing requests can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran to attend a DRO or Board hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing for either hearing.

Accordingly, the case is REMANDED for the following action:

1. Contact the facility at which the Veteran is incarcerated and determine whether the Veteran can be transferred to a VA Regional Office or other appropriate VA facility to attend a live DRO hearing.  In contacting the facility the AOJ should also inquire as to the feasibility (including equipment availability, etc.) of scheduling the Veteran for a videoconference hearing at the facility in which he is incarcerated.  All efforts to arrange the hearing, including contacts with the facility where the Veteran is incarcerated, must be documented in the claims folder, and all efforts to tailor VA's assistance to the peculiar circumstances of the Veteran's confinement must be noted.  If the Veteran's incarceration will prevent his appearance for a DRO hearing, the AOJ should explore all reasonable avenues for accommodating the hearing request.  

2. If accommodations are feasible, make arrangements to schedule the Veteran for a DRO hearing in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the DRO hearing.  Any attempts to accommodate the Veteran's hearing request should be documented in the record.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  

4. After the above development has been completed, determine whether the Veteran still wishes to have a Board hearing and whether he can be transferred to a VA Regional Office or other appropriate VA facility to attend a live Board hearing or a Board videoconference hearing, based on contacting the facility where the Veteran is currently incarcerated.  In contacting the facility the AOJ should also inquire as to the feasibility (including equipment availability, etc.) of scheduling the Veteran for a Board videoconference hearing at the facility in which he is incarcerated.  All efforts to arrange the Board hearing, including contacts with the facility where the Veteran is incarcerated, must be documented in the claims folder, and all efforts to tailor VA's assistance to the peculiar circumstances of the Veteran's confinement must be noted.  

5. If the Veteran's incarceration will prevent his appearance for a hearing, the AOJ should explore all reasonable avenues for accommodating the hearing request.  See 38 C.F.R. § 20.700 (b) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  

6. If accommodations are feasible, make arrangements to schedule the Veteran for a Board hearing in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the Board hearing.  Any attempts to accommodate the Veteran's Board hearing request should be documented in the record.  The case should then be returned to the Board as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




